FILE COPY




                                  No. 07-13-00413-CR

James Henry Gibson                          §      From the 47th District Court
 Appellant                                           of Randall County
                                            §
v.                                          §      August 25, 2014
The State of Texas                          §      Opinion by Justice Hancock
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated August 25, 2014, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo